DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2-1-22.
Applicant's election with traverse of claims 1-14 in the reply filed on 2-1-22 is acknowledged.  The traversal is on the ground(s) that the two groups share similar subject matter and therefore the applicant believes that there is not a serious search burden.  This is not found persuasive because, as discussed in the restriction requirements mailed 12-1-21, the inventions have acquired a separate status in view of their different classification and the invention requires a different field of search (e.g., searching different class/subclasses or resources, or employing different search strategies or search quarries).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Belau et al. US2019/0157051 (US’051) in view of Delgadino et al. US 2008/0194111 (US’111).

Regarding claims 1-5 and 10, US’051 teaches cleaning an etch chamber in the formation of memory (para. 1). US’051 further teaches a process chamber 200 including substrate support 234 including an electrostatic chuck 208 and edge ring 209 (stage) connected to RF power supply (a high-frequency power supply connected to the stage) and including lift pins 508 (lifting mechanism) for moving a substrate 503 up and down relative to the substrate support (para. 14, see fig. 2). Therefore, US’051 teaches a method of cleaning a stage in a plasma processing apparatus comprising the stage on which a substrate is placed, a lifting mechanism configured to raise and lower the substrate with respect to the stage, and a high-frequency power supply connected to the stage. US’051 further teaches in a substrate support exposed cleaning step the substrate is lifted from the stage to remove deposits 512 from the stage that could not be cleaned while the wafer covered the stage. An RF power is applied to the upper and lower electrode (stage) and a plasma is generated to remove the residue 512, since the raised cleaning wafer 503 allows plasma to reach and react with the residue 512 (para. 14, 20, see fig. 5).Therefore, US’051 teaches the method comprising: separating the stage and the substrate from each other using the lifting mechanism; and removing a deposit deposited on the stage with plasma generated by supplying a high- frequency power from the high-frequency power supply to the stage after the separating the stage and the substrate from each other

US’051 is silent with regard to in the separating the stage and the substrate from each other a separation distance between the stage and the substrate is set such that a combined impedance formed around an outer peripheral portion of the stage is lower than a combined impedance formed immediately above a central portion of the stage, with regard to claim 1, wherein the separation distance between the stage and the substrate is smaller than a thickness of a sheath of the plasma generated in the removing the deposit, with regard to claim 2, wherein the separation distance between the stage and the substrate is in a range of 2.3 mm to 5 mm, with regard to claim 3, wherein the separation distance between the stage and the substrate is in a range of 2.3 mm to 3.5mm, with regard 4, wherein the separation distance between the stage and the substrate is in a range of 2.3 mm to 3 mm, with regard to claim 5 and wherein the separation distance between the stage and the substrate is in a range of 2.3 mm to 5 mm, with regard to claim 10.

US’111 teaches ashing of resist and removal of process residues that form on a substrate (para. 2). US’111 further teaches in the cleaning process, the substrate 15 is lifted off from the receiving surface of the support by activation of a lift pin assembly within the support. To raise the substrate 15 off of the support, the lift pins are moved so that the lift pins extend through conduits in the support to contact the backside surface of the substrate 15 to lift the substrate off the receiving surface of the support to a height or distance d above the substrate support. The distance d that the substrate 15 is raised above the substrate receiving surface of the substrate support is selected in relation to 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of in the separating the stage and the substrate from each other a separation distance between the stage and the substrate is set such that a combined impedance formed around an outer peripheral portion of the stage is lower than a combined impedance formed immediately above a central portion of the stage, with regard to claim 1, wherein the separation distance between the stage and the substrate is smaller than a thickness of a sheath of the plasma generated in the removing the deposit, with regard to claim 2, wherein the separation distance between the stage and the substrate is in a range of 2.3 mm to 5 mm, with regard to claim 3, wherein the separation distance between the stage and the substrate is in a range of 2.3 mm to 3.5mm, with regard 4, wherein the separation distance between the stage and the substrate is in a range of 2.3 mm to 3 mm, with regard to claim 5 and wherein the separation distance between the stage and the substrate is in a range of 2.3 mm to 5 mm, with regard to claim 10 because US’111 teaches overlapping ranges for the claimed distance and that the possible height to raise the substrate in US’051 would include from about 1 to about 5 millimeters to be an appropriate distance from the stage to allow the plasma to pass under the wafer to reach the residue 512 and prevent arcing and glow discharges between the substrate and the stage, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

Regarding claims 6-7 and 11, the modified method of US’512 teaches the method of cleaning a stage in a plasma processing chamber according to claims 1 and 5. US’512 further teaches the stage includes an edge ring (ring member) surrounding the electrostatic chuck (placement surface) of the stage, which reads on a ring member provided to surround an outer periphery of a placement surface of the stage. The modified method of US’512 further teaches a separation distance within the claimed range, and as discussed in applicant’s specification by setting the separation distance in such a range, it is possible to cause the plasma to be appropriately unevenly distributed around the outer peripheral portion of the stage. That is, it is possible to generate ring-shaped plasma around the outer peripheral portion of the stage while protecting the central portion of the stage from the plasma. The density of the plasma generated in the removal process is higher around the outer peripheral portion of the substrate than in the central portion of the substrate (para. 94-96 of the instant application publication). Therefore, it appears that the modified method of US’512 would further include wherein a density of the plasma generated in the removing the deposit is higher around an outer peripheral portion of the substrate than in a central portion of the substrate, with regard to claims 6 and 11 and the density of the plasma generated in the removing the deposit is higher in an inner peripheral portion than in an outer peripheral portion of the ring member, with regard to claim 7.

Regarding claims 8 and 12, the modified method of US’512 teaches the method of cleaning a stage in a plasma processing chamber according to claims 1 and 7. US’512 further teaches the cleaning plasma includes O2 (para. 20), which reads on wherein the removing the deposit includes generating plasma of an oxygen-containing gas, with regard to claims 8 and 12.

Regarding claims 9 and 13, the modified method of US’512 teaches the method of cleaning a stage in a plasma processing chamber according to claims 1 and 8. processing container) with the stage covered with the wafer (para. 19), which reads on wherein the plasma processing apparatus further comprises a processing container in which the stage is accommodated, and the method further comprises removing a deposit deposited in the processing container using the plasma in a state in which the substrate is placed on the stage before the separating the stage and the substrate from each other.

Regarding claim 14, the modified method of US’512 teaches the method of cleaning a stage in a plasma processing chamber according to claim 1. US’512 further teaches the stage in located in a processing chamber, as discussed above, which reads on wherein the plasma processing apparatus further comprises a processing container in which the stage is accommodated. US’512 further teaches in other embodiments, the two step clean process with a protected clean step and an exposed clean step may be replaced with a single clean process. For example, an embodiment may provide only a protected clean. In another embodiment, a cleaning wafer is not used, so that the exposed clean is a waferless cleaning process. Therefore, US’512 teaches alternative cleaning processes including a cleaning process in which no substrate is accommodated in the chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’512 to include the method further comprises removing a deposit deposited in the processing container using the plasma in a state in which no substrate is accommodated in the processing container before the separating the stage and the substrate from each other or after the removing the deposit because US’512 teaches these processes as being alternatives and it is prima facie obvious to combine two alternatives each of which is taught by the prior art to be useful for the same purpose, in order to form a third process alternative to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.
	
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ERIN F BERGNER/Examiner, Art Unit 1713